﻿On behalf of the European Community and its member States I should like first to express my most sincere congratulations to the President on his election to the presidency of the forty-third session of the General Assembly.
I should also like to express the Community's profound appreciation to the outgoing President for the way in which he conducted the deliberations of the forty-second session of the General Assembly.
The 12 member States of the European Community wish to pay tribute to the Secretary-General, Mr. Perez de Cuellar, for his tenacious and constant efforts to find solutions to the problems facing the international community. We are delighted to see that in a number of cases his efforts have led to positive results.
The forty-third session of the General Assembly of the United Nations opens in a climate marked by positive and encouraging developments. East-West relations have undergone a favourable evolution, highlighted by the summit meetings between the leaders of the United States and the Soviet Union. An important and significant agreement on arms limitation and control which involves the destruction of nuclear weapons has been concluded. The Treaty between the Soviet Union and the United States of America on the Elimination of Their Intermediate-Range and Shorter-Range Missiles - the INF Treaty - which brings about for the first time the destruction of a whole category of weapons, is a milestone in the history of East-West relations and has opened the way for further progress in other areas of arms control and disarmament. It as an initiative fully supported by the Twelve. Considerable progress has been made towards the peaceful solution of some of the major conflicts affecting the world community. Soviet troops are in the process of withdrawing from Afghanistan; there is a case-fire in the Gulf; the conflicts in Cambodia and Angola look less unstable than they did a year ago. The Twelve, which have actively contributed towards bringing about this climate, cannot but rejoice.
However, there are still serious problems to which no solution has been found and new challenges are looming on the horizon which will require persistent efforts on the part of all members of the international community. It is therefore essential that we pursue our efforts, convinced that it is in a growing spirit of realism, co-operation and dialogue that the problems that preoccupy us may find suitable solutions. The United Nations is and must remain the advocate of this spirit.
It is with great satisfaction that the Twelve have welcomed the Organization's growing role as well as its accomplishments in recent months. It is an encouraging sign of the strengthening of respect for the principles enshrined in the Charter, which constitute the best basis for ensuring world peace, as well as for promoting human rights and fundamental freedoms and economic, cultural and social progress, especially this year when we ate celebrating the fortieth anniversary of the Universal Declaration of Human Rights. We ate therefore determined to support every effort in order to enhance the authority of the United Nations and render its existing mechanisms and activities more effective.
I must lay emphasis here on a problem of particular concern to us, that of human rights and fundamental freedoms. Need I recall the priority which the Twelve give to them and the importance they attach to the promotion of and respect for human rights and fundamental freedoms in all countries? In this field, the Twelve's activities are guided by the principles which were set out in their Declaration of 21 July 1986, principles which were initially enshrined in tie Charter of the United Nations, the Universal Declaration of Human Rights and the two Covenants. We expect all Members of the United Nations to live up to the obligations they have freely assumed. We welcome any efforts aimed at strengthening the existing mechanisms established to ensure that nations' words are matched by deeds.
This year in which we celebrate the fortieth anniversary of the Universal Declaration of Human Rights, let us all recommit ourselves to its principles and their implementation for a better, humane world.
The recent political events have enhanced the role of the United Nations in the process of settling international conflicts. It is, however, ironic that our Organization and, not least, its peace-keeping operations face a most serious financial crisis at a time when confidence in its usefulness is growing. The Twelve have made efforts to fulfil their financial obligations to the United Nations and ate determined to do so in the future. We strongly urge all Member States to show their support for the Organisation by fulfilling their financial obligations in full and on time, according to the Charter. We hope that our commitment to a strong and effective United Nations will be shared by all Member States. 
We live in an increasingly interdependent world in which very few problems can be solved by any one country alone. The very existence of the European Community reflects acknowledgement of this fact. A year ago my colleague the Foreign Minister of Denmark, which held the presidency of the European Community, stated that with the entry into force of the Single European Act the Community had entered into a new phase of close collaboration. I can add today that, in fact, the Community has embarked upon a stage of its development that is characterized by new momentum for integration combined with renewed confidence in our common future. We have made headway towards the objective of advancing European unity and contributed together to making concrete progress towards a European union. We have increased our efforts jointly to formulate and implement a European foreign policy, thus striving to promote peace and stability in Europe and the world. The Community is not, however, an inward-looking organization. It is inspired by an open spirit of co-operation and active participation in solving the political, economic and social problems affecting the international community.
The Twelve have long supported and actively contributed to the process of improvement in East-West relations and are determined to continue to work in this direction in a realistic and constructive manner. They welcome not only the developments in the Soviet Union and Eastern Europe which have led to the opening of the political systems and economies of those countries but also the developments in the way those countries approach certain international issues. The changes contribute to consolidating and intensifying East-West relations. It is only between open societies which get to know one another and communicate without barriers that real trust can be created, this being the only reliable basis for lasting security.
In this context, efforts regarding arms control and disarmament are of great importance. Since our last session of the General Assembly we have witnessed very positive developments in this field, above all the signature and ratification of the INF Agreement, which the Twelve fully supported. Many of the Treaty's provisions set an important precedent for future agreements on arms control, in particular asymmetrical reductions and intrusive verification procedures.
The Twelve fully support efforts to bring about a 50-per-cent reduction in the strategic nuclear arsenals of the United States and the Soviet Union, as well as an agreement on space issues which would be a significant contribution to world-wide stability in this field.
We also strongly support the efforts made within the United Nations to tackle the problems of nuclear and conventional disarmament, verification, confidence-building measures and military transparency in the military field. The Twelve strongly advocate the early establishment of a global and effectively verifiable ban on chemical weapons and reaffirm their commitment to the total elimination of those weapons. Joint efforts at the Conference on Disarmament in Geneva can bring closer the resolution of pending problems, including the complex but fundamental verification issues, in a way acceptable to all. Those of the Twelve who are participants in the Conference will continue vigorously to pursue this goal at the negotiations.
The adoption of Security Council resolutions 612 (1988) and 620 (1988) was a notable further milestone. The Twelve consequently reiterate their support for action which could be undertaken to establish impartially the facts relating to alleged use of chemical weapons against the Kurdish population.
The Twelve regret that the third special session devoted to disarmament was not brought to a close without an agreed concluding document. However, important constructive work was done during the session and it is hoped that the First Committee will profit from this experience.
It is not surprising that in the framework of arms control and disarmament the Twelve attach particular importance to problems concerning security in Europe, where serious imbalances persist, in particular in the conventional field. Therefore, the need for conventional arms control - the key issue of European security - is especially urgent in this area also. The Twelve have long advocated the establishment of a stable and secure balance of conventional forces at lower levels within the framework of the Conference on Security and Co-operation in Europe (CSCE) process, the elimination of disparities prejudicial to security, stringent verification and the elimination of the capability for launching surprise attacks and for initiating large-scale offensive action in the whole of Europe. We have noted with interest that certain ideas put forward recently by the Warsaw Pact countries reflecting in part, our concerns. We also favour an agreement on a new set of enhanced confidence- and security-building measures aimed at promoting mote openness and transparency in the military field. The Twelve accordingly consider that the negotiations on conventional stability and new confidence- and security-building measures should begin as soon as possible in a constructive spirit after the satisfactory conclusion of the current CSCE follow-up meeting at Vienna.
Progress in the field of conventional arms control in Europe thus depends on the conclusion of the Vienna CSCE meeting, with a substantial result in the field of human rights and fundamental freedoms. The CSCE process shows the way to overcome the barriers of distrust which divide the continent. Military security agreements alone cannot bear the full weight of East-West relations.
The Twelve note with satisfaction the progress being made in the resolution of the issues before the Vienna follow-up meeting. We hope that the present sixth round of negotiations will bring that meeting to a prompt and successful end. In this respect the Twelve recall their recent appeal to the other participating States of the CSCE to settle the remaining issues, particularly those relating to the human rights and human contacts provisions of the Helsinki Final Act. The Community's aim remains an agreement on a balanced and substantial concluding document, permitting progress in all baskets and in particular in the fields of human rights and fundamental freedoms, co-operation and security.
As far as human rights and fundamental freedoms are concerned, the Twelve insist on a better implementation of all commitments entered into by the States participating in the CSCE process.
We believe that progress in the human dimension of the CSCE will make a substantial contribution to the creation of a real climate of confidence in Europe and in particular will give East-West relations the stability and continuity which they must have. The Twelve are determined to continue to strive for a dynamic development of East-West relations.
A successful and balanced outcome of the Vienna meeting would secure the opening of negotiations on conventional stability in Europe, aiming at the establishment of a stable and secure balance of conventional forces in Europe at a lower level, on a further set of confidence- and security-building measures, and the convening of a conference on the human dimension.
Turning now to the question of Cyprus, a member of the European family, I cannot disregard the fact that the tragic division of the island remains unchanged. The Twelve attach great importance to a just and viable solution of this problem. To this effect we reaffirm our strong support for the independence, sovereignty, territorial integrity and unity of the Republic of Cyprus, in accordance with relevant United Nations resolutions. We stand fully by our previous statements and reject any action which purports to establish an independent State within Cyprus.
We also express our satisfaction with the successful efforts undertaken by the Secretary-General to bring about a resumption of the intercommunal dialogue in the search for a settlement in Cyprus, based on the above principles, and we call upon the parties concerned to co-operate fully towards the achievement of that objective.
The improvement in the international climate should render the task of finding just solutions to the regional crises, which continue to affect our age, more promising. The Twelve firmly believe that an important element for the implementation of arrangements or agreements to settle these conflicts will be the present and future United Nations peace-keeping operations. Some of the peace settlements we fervently hope to see materialize in a not too distant future will require peace-keeping and observer forces. Member States of the European Community have contributed Blue Helmets in the past and some of us are doing so right now. In view of the considerable peace-keeping tasks which may lie ahead, the Twelve will continue to attach great importance to the matter and are giving active consideration to its various aspects. They also wish to assure the Secretary-General that he can count on their full support.
We emphasize our view that the costs related to peace-keeping operations based on decisions of the Security Council, in accordance with the Charter, are to be regarded as mandatory expenses, unless it is decided otherwise by the Security Council, to be borne by all Members of the United Nations, having been carefully examined in the appropriate way. We should be prepared to pay the price of peace.
The Twelve call upon all States Members of this Organization, and especially the two super-Powers, to render their full support to these operations. It is only with this support that the encouraging developments we have recently witnessed will lead to positive results. The European Community and its member States have important ties with the countries and peoples of the Middle East, and they cannot be passive about or indifferent to the serious problems affecting a region which is so close to them. Today the conflicts in that region continue. The Arab-Israeli conflict remains an issue of deep concern to all of us. The status quo in the occupied territories is not sustainable. The situation in those territories remains tense. We have repeatedly deplored the Israeli repressive measures, which make a peaceful settlement harder to find. We urgently renew our call on Israel, pending its withdrawal, to fulfil scrupulously its obligations as an occupying Power in accordance with the Geneva Convention of 12 August 1949.
The Twelve's views on the key elements which must make up a solution to that conflict are well known. In accordance with the Venice Declaration and other, subsequent declarations, two principles are fundamental: the right of all States in the area, including Israel, to exist within secure, recognized and guaranteed borders and the right of the Palestinian people to self-determination, with all that that implies. These principles continue to be the basis of the policy of the Twelve. For the implementation of this policy, we have on several occasions reaffirmed our support for the International Peace Conference, under the auspices of the United Nations, as the suitable framework for the indispensable negotiations between the parties directly concerned.
After so much suffering, so much tragic loss of human life, the time has come to break the vicious circle of repression and hatred. There can be no real security, nor any real peace, for any of the peoples in the region without a just, comprehensive and lasting settlement. All parties concerned should recognize each other's rights. We therefore address from this rostrum an urgent appeal to all the parties concerned to make the necessary efforts to achieve that aim. At this particular moment it seems especially important for all parties concerned to show political responsibility in order to permit the peace process to move forward. For our part, we remain ready to play our role fully in that effort.
In Lebanon also, after 13 years of war and suffering, it is vital that a political solution be found. The proper functioning and strengthening of Lebanon's constitutional bodies is a pre-condition for such a solution. We regret that the mandate of President Geroayel expired without a new President being elected. We strongly appeal to all parties to favour the election, in all freedom and without external pressures, of a President capable of carrying out the task of national reconciliation and safeguarding unity, independence, territorial integrity and sovereignty in Lebanon. We emphasize our support for the United Nations Interim Force in Lebanon (UNIFIL) and appeal to all parties to ensure that that Force is allowed to fulfil its mandate without hindrance.
The Twelve have been following with great satisfaction recent developments in the Iran-Iraq conflict. We have welcomed the announcement of a cease-fire and the decision of the Governments of Iraq and Iran to accept that cease-fire, to be followed by direct talks under the auspices of the Secretary-General, The Twelve remain determined to support the efforts of the Secretary-General, and they call upon both parties to co-operate intensively with him in order to achieve a comprehensive, just, honourable and durable settlement of the conflict, in full compliance with Security Council resolution 598 (1987), so that peace and security may be restored to the region.
In this connection, the Twelve pay a tribute to the Secretary-General for his untiring efforts and dedication. The success of his endeavours enhances the prestige of the United Nations and paves the way for the Organization to play an increasing role in the maintenance of international peace and security.
The Twelve note with satisfaction the improvement in relations among the countries of the Maghreb. That development creates new prospects for co-operation between the two shores of the Mediterranean Sea and for regional stability. We also welcome the positive reactions by the parties concerned to the peace plan on Western Sahara which has been put forward by the Secretary-General and endorsed by the Security Council and which is aimed at the holding of a referendum on self-determination under the auspices of the United Nations. We believe that all parties will demonstrate their willingness to restore a just and lasting peace to the region.
In southern Africa there have been some encouraging signs of progress after years of South African aggression and destabilizing acts against neighbouring States,
The Twelve have, both individually and collectively, declared their support for the efforts currently under way aimed at securing peace for Angola and independence for Namibia on the basis of Security Council resolution 435 (1978), They have also welcomed, as recently as 26 August in their statement on the occasion of Namibia Day, the encouraging agreements reached in the quadripartite talks for the implementation of that resolution. The Twelve are looking forward to the rapid and successful conclusion of the ongoing negotiations, leading to Namibia's independence. They express the hope that the dialogue that has been initiated will ease the existing tensions and pave the way for peace, security, stability and social, and economic development, based on respect for human rights in the entire region. In this connection, they welcome the prospect of a bilateral agreement between Angola and Cuba which will include a timetable acceptable to all patties for the phased and total withdrawal of Cuban troops from Angola.
The Twelve reiterate their strong support for the efforts of the front-line States and other countries of the Southern African Development Co-ordination Conference (SADCC) to achieve security and economic stability. Furthermore, the Twelve reaffirm their willingness to contribute to the implementation of the Oslo Declaration and Plan on the Plight of Refugees, Returnees and Displaced Persons in Southern Africa. 
Yet the abhorrent system of apartheid remains entrenched in South Africa. This year has again been marked by serious and disturbing developments, like the adoption in February of new restrictive measures against a number of organizations peacefully opposing apartheid and several of their leaders, the arrests of church and trade-union leaders, the detention without charge of men, women and even young children and the maltreatment and torture inflicted on a number of detainees, the uncertain fate of the Sharpeville Six, and the bill threatening to deprive peaceful anti-apartheid organizations of external funding. All those developments point to the fact that Pretoria is still unwilling to commit itself to real and significant change, and we fear that that will worsen even further the relations between the Twelve and South Africa. 
The Twelve once more stress that apartheid must he totally abolished by peaceful means and the vicious circle of repression and violence that it provokes must be replaced by a constructive national dialogue. Only negotiations involving the genuine representatives of the black community and all other components of the South African population can bring about a future of peace and prosperity in a free, democratic and United South Africa with no racial discrimination.
In our view, there can be no dialogue as long as the state of emergency j still in force and the African National Congress, the Pan-Africanist Congress and other political parties are banned and while Nelson Mandela, now seriously ill, and other political prisoners are not released.
In pursuit of their stated objectives, the Twelve follow a policy of persuasion and pressure. Apart from declarations and pressing demands to the South African Government, the European Community and its member States have adopted a number of restrictive measures as well as positive programmes of assistance to the victims of apartheid.
As regards the Horn of Africa, the Twelve have noted with satisfaction that normal relations have been established between Ethiopia and Somalia, which represents a step towards achieving lasting peace in the region. However, the serious tensions in both Ethiopia and Somalia, which have caused loss of life and an exodus of civilian population as well as economic and material damage, continue to be a cause of great concern.. The conflict in northern Ethiopia still endangers the distribution of food to millions of people threatened by famine and starvation. The Twelve appeal to all concerned to make serious efforts to achieve a peaceful settlement of the conflicts in the region. The Twelve express their deep concern about the dramatic events in Burundi and the resulting flood of refugees at the Rwanda's border. They hope that the situation will soon be normalized and that a satisfactory and lasting solution will be worked out in order to prevent further outbursts of violence in Burundi.
Nearly 14 months ago the international community warmly welcomed the historic decision by the five Presidents in Central America to sign the Esquipulas II Agreement in order to bring about stable and lasting peace in their region, a process to which the European Community and its member States have given their unremitting support.
We have on several occasions appealed to all the parties directly or indirectly involved to give effect to the agreement in letter and spirit by fully implementing all the commitments they have assumed and to contribute towards the region's efforts for peace, democracy, economic development and social justice.
Today we wish to express our concern that the momentum of the peace process should be maintained. Although progress has been achieved in some fields, the Twelve note that the principal conditions for a stable and lasting peace in Central America have not yet been met.
Our view concerning the solution of the region's problems is based on the principle that responsibility for peace and democracy rests with each country individually and with all of them collectively. The arrangements provided for in the Esquipulas II Agreement represent an indivisible entity and should be implemented as a whole.
I must stress once again that there will be no authentic democratic process without pluralism, involving respect for human rights and promotion of social justice. There will be no peace and democracy unless the sovereignty and territorial integrity of States and the right of all nations to choose their economic, political and social models freely and without external interference of any kind are respected.
We urge the Central American countries to make every effort to give new impetus to the peace process. For their part, the European Community and its member States wish to reaffirm, once again, that they are committed to contributing, to the best of their ability, to the process set up in Esquipulas, including the creation and the functioning of the Central American Parliament, and to the economic and social development of the region. We call on other countries to do likewise.
We have followed with particular interest the efforts initiated last November in Acapulco by the Heads of State of eight Latin America, countries to establish a permanent mechanism for consultation and concerted political action. We welcome this initiative, which has opened up new paths for regional concentration and we intend to pursue our dialogue with these countries aimed at promoting peace, development, democracy and stability in Latin America.
The Twelve are encouraged by the progress made in the process of democratization throughout Latin America. We appeal to the Governments of those few countries that have not yet seen the re-establishment of full pluralistic democracy to engage in a process of genuine democratization that will enable their peoples to express themselves freely and to build a future worthy of them.
The Twelve welcomed the signing of the Geneva agreements on Afghanistan, which constitute an important step towards the settlement of the crisis. They now call on all parties involved to spare no effort in pursuing the peace process. An overall political settlement of the Afghan problem involves the withdrawal of all Soviet troops in accordance with the agreed timetable, the unimpeded return of refugees in safety and honour, the establishment of a fully representative government through a genuine act of self-determination, and the re-establishment of a genuinely independent and non-aligned Afghanistan. It is essential that the resistance be fully involved in this process. Also in this forum I wish to reiterate the readiness of the European Community and its member states to contribute, when the time comes, to the resettlement of refugees and displaced persons as well as to the reconstruction of the country in accordance with the priorities laid down by the United Nations Co-ordinator for Humanitarian and Economic Assistance to Afghanistan.
Concerning the Question of East Timor, the Twelve reiterate their support for the contacts between Portugal and Indonesia under the auspices of the Secretary-General of the United Nations. They express the hope that it will soon be possible to achieve progress, thus paving the way to a just, comprehensive and internationally accepted settlement of the Question, with full respect for the ·
interests of the people of East Timor.
A return to peace and stability in South-East Asia is still contingent upon a solution being found to the problem of Cambodia. This conflict is the result of a foreign military occupation in violation of the fundamental principles of the United Nations and international law and must be brought to an end. In this connection, the Jakarta informal meeting was an encouraging step towards a political solution of the conflict resulting in an independent, democratic, neutral and non-aligned Cambodia. We express our firm support for the constructive efforts made by the Association of South-East Asian Nations for the promotion of a political solution to the Cambodian problem that would ease tension in the region and enable the Cambodian people freely to decide their own future. 
We stress the essential role that Prince Norodom Sihanouk can play in a new Cambodia that must be free from any prospect of return to the universally condemned policies and practices of the recent past. The Twelve renew their appeal to Viet Nam to withdraw all its troops from Cambodia. We call upon all concerned to pursue their efforts to achieve a just and comprehensive solution in accordance with repeated United Nations resolutions. There is no doubt that the full withdrawal of the Vietnamese troops and the re-establishment of a genuine peace in Cambodia would open the way to international co-operation for the reconstruction of the region.
Furthermore, the dramatic increase in the number of boat people from Viet Nam is a source of serious concern for the Twelve. In co-operation with the countries in the region and with international organizations, we have been trying to alleviate the suffering of these people and to help them. We believe that Viet Nam must assume urgently its responsibilities according to international law and internationally accepted practice.
The Twelve express their deep concern at the renewed violence and loss of life in Burma. They are firmly convinced that the Burmese people's clear desire to enjoy the benefits of peace, prosperity, the full protection of human rights and a multi-party democracy should be met. As we recently declared, we are ready to assist, to the best of our ability, a fully representative democratic Government in Burma to secure the social and economic recovery of the country.
As to the division of the Korean Peninsula and the continuing tension there, we welcome efforts to resume the suspended direct dialogue between North and South as the only way to reach a solution by peaceful means. As in the past, we express again our hope that, on the basis of the principle of universality, the people of Korea may soon gain full membership of this Organization. It is encouraging to note the progress made towards democratic reforms in the Republic of Korea. 
Turning now to the Olympic Games in Seoul, we express our appreciation that they are taking place in an atmosphere consistent with the classical ideal that gave birth to them.
The Twelve have repeatedly and firmly condemned terrorism in all its forms. We reaffirm the principles adopted by the Council of Europe in 1986 - in particular, the principle that there should be no concessions under duress to terrorists or their sponsors. We have never left any doubt about collective determination to fight terrorism by all means.
Unfortunately, terrorism has continued to take innocent lives and to bring bloodshed to our countries. We are determined to continue our efforts and to strengthen international co-operation to fight this scourge of our age, for terrorist attacks can never be justified and do not serve whatever political cause the perpetrators claim to be assisting. In this context, we support the initiatives undertaken in multilateral organizations, both to strengthen international protection of civil aviation and to enhance maritime security. We reiterate our appeal to all the countries which have not yet signed the international conventions on this matter to examine the possibility of acceding to these important instruments.
The Twelve, considering that drug abuse and trafficking have become a terrible scourge for the whole of mankind, make an appeal for wider and strengthened international co-operation in this field. In this spirit, they call for a successful outcome of the plenipotentiary conference in November-December in Vienna, with a view to the adoption of the United Nations convention, against illicit traffic in narcotic drugs. Moreover, specific initiatives are needed in the area of supply reduction, demand reduction and the rehabilitation of drug addicts. It is, therefore, extremely important that the role of the United Nations and its institution· in this field, especially the United Nations Fund for Drug Abuse Control, be strengthened and increased.
Recent weeks have seen a succession of natural disasters that have taken a heavy toll and caused much suffering. The European Community and its member States wish to express their sympathy and support for the Governments and peoples of all the affected countries, and their willingness to continue to provide, to the best of their ability, humanitarian assistance as well as, where appropriate, longer-term support for economic recovery.
Allow me now to turn to another very important issue. Two years ago all States Members of the United Nations undertook the difficult but essential task of improving the Organization and making it more efficient and effective in dealing with the complex problems of contemporary reality. At this point I would like to reiterate the full support of the Twelve for the Secretary-General, who has demonstrated his determination to follow up seriously the reform process initiated by General Assembly resolution 41/213.
The Twelve believe that the Secretary-General, in implementing the part of the reform that was entrusted to him, has performed his duties with flexibility and political judgement. The matter is now at the hands of Member States, which must show the same kind of political perspicacity and determination. In this respect we cannot fail to note with regret that the Special Commission undertaking the in-depth study of the United Nations intergovernmental structure and functions in the economic and social fields has not been able, so far, to achieve concrete results. Concerted action during the summer session of the Economic and Social Council led to a consensus resolution concerning the rationalization of the work of the Council. However, no considerable progress was made on other issues. Our commitment to reforms remains strong, and we consider the reform of the Economic and Social Council to be another significant part of this exercise. We expect that other Member States will not lack the political will to engage in fruitful consultations with a view to reaching a substantive reform that would undoubtedly enhance the ability of our Organization to deal effectively with the current economic and social problems.
The improvement in the political climate coincides with encouraging developments in the general economic situation. The European Community, through the achievement, by 1992, of an economic space without internal frontiers, is determined to make its full contribution to enhancing world-wide economic growth for the benefit of all. The upturn in economic activity in the industrialized countries in 1987 was greater than expected. Moreover, it is encouraging to note that the stock market crisis in October 1987 did not unduly upset the growing climate of confidence in the economies of the industrialized countries. For this year the International Monetary Fund (IMF) predicts a further increase in the growth rate to almost 4 per cent. Whether this growth performance is sustained will depend, inter alia, on how the international community deals with problems such as renewed inflationary pressures  rising interest rates and continued large external imbalances. Moreover, the level of unemployment in many industrialized countries is high and the state of the international financial markets remains unsettled 
To turn to more specific matters, the economic situation of the European Community in 1988 has been characterized, so far, as in 1987, by a growth performance of 2.5 per cent to 3 per cent. Average inflation is scarcely a quarter of what it was in 1980, despite certain deviations. However, vigilance is needed to prevent its re-acceleration. There has been an increase in productive investment in industry and services. Trade, both within the Community and with the rest of the world, forms the corner-stone of internal recovery. On the other hand, unemployment, which affects 11 per cent of the active population, is a grave economic and social problem for the Community of 12 and afflicts 16 million Europeans, particularly young people and women.
The developing countries, for their part, are expected to show an average growth rate of some 4 per cent, but that figure conceals considerable differences between the various regional groupings. While economic growth remains strong in certain Asian countries, many other developing States, for example in sub-Saharan Africa, continue to experience low economic growth and falling standards of living. Above all there is the problem of the external debt of many developing countries, a problem which concerns the whole international community. The burden of debt servicing is compromising prospects for growth and political stability, particularly in African and South American countries, and in the case of some countries it is a constant threat to the international financial system. Economic maladjustments, aggravated by adverse external developments, have affected the growth performance of these countries negatively and undermined confidence in their economic prospects.
As a result there continues to be cause for concern. It is essential, therefore, to strengthen international co-operation and increase individual and collective efforts in a number of areas. The European Community and its member States are fully aware of their weight in the world economy and their responsibilities with regard to future economic growth and development and the international trading system. They have taken, and will continue to take, specific actions to achieve balanced, non-inflationary growth and a strong, liberal, multilateral trading system. No effort is spared to assist developing countries in dealing with such obstacles to rapid, sustainable growth as debt problems, excessive economic dependence on raw materials, trade protectionism and structural bottlenecks, and in protecting their environment.
The European Community and its member States believe that the evolving debt management strategy, which is based on a co-operative approach by all the parties concerned, remains the only viable response to the developing countries' debt problems. They continue actively to support attempts in all competent forums to find suitable growth-oriented solutions to the debt problems. Major initiatives have been taken since the last session of the General Assembly to strengthen and update the implementation of the debt strategy. In particular, the financial resources of the IMF, notably through the Enhanced Structural Adjustment Facility, the World Bank and the African Development Fund have been extended significantly. Following the conclusions of the recent Toronto economic summit, the poorest indebted developing countries should continue to benefit on a case-by-case basis from debt-service relief through the Paris Club.
The Twelve are participating actively in the co-financing of internationally approved programmes. Moreover, the Community has also taken action on its own part. In December 1987 the Council of Ministers adopted a Community programme to fund certain highly indebted low-income countries in sub-Saharan Africa. Under that programme, 500 million ECUs were made available, of which 300 million ECUs were additional to existing commitments under the Lomé Convention. This facility was -rapidly put into effect. It is intended that these resources be fully disbursed by 99υ. This initiative is tied in with the relevant measures being taken by the World Bank to help the indebted countries in Africa, measures with which most of the member States are also closely associated.
The Community believes in the effective and efficient functioning of the economic and social sectors in the United Nations system. We stress our readiness explore with other parties any initiatives aimed at improving their operation.
The Community has always shown a special interest in the problems of h-Saharan Africa. I think that the mid-term review of the United Nations programme of Action for African Economic Recovery and Development 1986-1990 at the present session will give us the chance to evaluate together the results achieved and the progress made in this sector. But more needs to be done. Additional financial resources are needed to give that continent a chance to develop - a view that is supported in the report on financing African development. It is a fact that the majority of developing countries derive a large proportion of their revenue from the export of raw materials and first-stage processed products. They have therefore been adversely affected by the generally low level of commodity prices during the last few years. However, there are new signs of an increase in the prices for some commodities. There is a clear need to seek ways and means of bringing about a diversification of commodity-based economies and an approach to trade in commodities that takes into account market conditions. In this context, the Community and its member States operate a system of stabilization of export earnings. 
The Community and its member States are ready to play a constructive role in the proceedings of the Governing Council of the Common Fund for Commodities and expect other countries to do their part to enable the Fund, when it is brought into operation, to function with maximum efficiency consistent with the altered economic environment of the late 1980s.
For all countries as a whole, another important development, one that calls for even greater attention than it commands today, is the depletion of natural resources, along with the degradation of the environment, to the detriment of future generations. It is becoming increasingly clear that progress depends not only on growth rates but also on the duality of such growth. The concept of sustainable development must - as was done by the participants of the Toronto economic summit - become endorsed by all countries. The Community is prepared to contribute to international environmental co-operation as mentioned at Toronto. We urge that similar resolve be demonstrated in all regions and organizations. We wholly support the action set in motion within the United Nations to promote sustainable development.
With a view to the further improvement and expansion of international economic relations, the Community supports the development of a more open, viable and durable multilateral system of trade within the framework of the General Agreement on Tariffs and Trade (GATT) through the negotiations under the Uruguay Round.
It is imperative that in order to preserve a favourable negotiating climate, participants in the Uruguay Round should implement the commitments to standstill and rollback undertaken at Punta del Este.
We are convinced that greater liberalization of international trade, which is envisaged in the new Round, will bring major benefits for all the countries taking an active part in the negotiations, and in particular the developing countries, which the Community is certainly not going to ask to take on obligations that are incompatible with their level of development. Indeed, the Community has accepted, in accordance with the commitments in the Punta del Este Declaration, that special attention should be given to the fullest liberalization of trade in tropical products which are of particular interest to developing countries, and has submitted concrete proposals in Geneva.
It is not, moreover, a matter of chance that despite its sensitive nature and the problems encountered in international trade, for which all countries bear some responsibility, the agricultural sector in general, which is of particular interest to the developing countries, has been included among the items under negotiation.
Having recognized this need, the Community has, for its part, since 1984, taken far-sighted measures with the aim of fundamentally restructuring its agriculture. In February 1988, we agreed upon a series of measures for a range of products which provide for automatic reductions of guaranteed support prices where production thresholds are exceeded, ensure that producers will bear a proportion of the costs of disposing of increased outputs, and facilitate the withdrawal of land from production. Clearly, these adaptations are helpful in the context of ongoing negotiations within the framework of the GATT Uruguay Round. As we indicated in our proposals, both short and long-term actions are needed to reduce support. All producing countries should contribute to this end with a view to the restoration of balance in the international markets.
In December, at the ministerial meeting in Montreal, there will be a review of the results of two years of negotiations in all sectors. The Community is looking forward to the meeting in the hope of a fresh political impetus that will help to further advance all aspects of the negotiations. On the basis of the progress that is seen to have been achieved, guidelines will be established for the next phase, so that the entire effort will be in line with the principle of globality, that is, balanced results for all participants at the end of the negotiations.
The Assembly will also be well aware of the close relations between the Community and the African, Caribbean and Pacific Group (ACP) which, within the framework of the Third Lomé Convention, are in many respects a model of relations between industrialized and developing countries.
Already, with a view to the renewal of this Convention, those concerned are giving intensive consideration to the problem involved in an effort to further improve and promote co-operation. In this context, it is in the first place important to safeguard what has already been achieved in the earlier Convention, and in particular the priority given to agricultural development and security of supplies. At the same time it is necessary to adapt, in agreement with our ACP partners, the next convention in order to be able to respond more effectively to the current situation in those countries. The Community is intent on widening the range of its support for ACP-partner countries pursuing structural adjustment and confronted with grave macro-economic difficulties.
The European Community has constantly supported the normalization, improvement and development of East-West relations at all levels and in all sectors.
On 25 June the European Community and the Council for Mutual Economic Assistance (COMECON), signed a joint declaration establishing official relations between them. Such relations are being established between the European Community and most of the member States of COMECON. These are very important steps and will, it is hoped, lead to the further development of East-West relations in general and economic relations in particular. These relations with our European neighbours should pave the way for the rapid development of intra-European co-operation and its extension to all sectors of common interest which are of mutual advantage. 
In this context, I should like to emphasize the importance of the European Community-Hungary Trade and Co-operation Agreement, which was signed yesterday. Agreements are also currently being negotiated with other COMECON member States and contacts are being maintained in order to define future relations with the remaining countries of the group. This is a clear indication of our desire to make substantive progress, where economic and political conditions allow, as opposed to the past when links between the Community and its Eastern European neighbours were either limited or non-existent.
The European Community has, moreover, wide-ranging bilateral agreements with individual Mediterranean countries. The purpose of these agreements is to guarantee continued favourable access of those countries' exports to the Community market, provide financial assistance to agricultural and industrial development, and promote large-scale co-operation.
The European Community has also developed, during the last few years, constructive relations with a number of Asian and Latin American countries. The wide-ranging co-operation agreement with the Association of South-East Asian Nations (ASEAN) in particular registers very active progress.
Since the Community is itself the reflection of a strategy of regional integration, it is only natural that it encourages and supports similar efforts of other countries in a way compatible with the General Agreement on Tariffs and Trade (GATT). For that reason, it has also signed co-operation agreements with the Andean Pact and the Central American countries. Finally, the Community recently signed a co-operation Agreement with the Gulf Co-operation Council, which provides for the broadening and diversification of economic relations between the contracting parties and, in a second stage, should lead to the liberalization of bilateral trade.
The completion of the internal market of the Community by the end of 1992 means, on the one hand, that goods, services, capital and people will move freely within the European Community. This holds true for imported goods as well as for goods produced in the Community. Therefore, as far as goods are concerned, 1992 will mean better access for exports from third countries. All the European Community legislation regarding the removal of internal barriers will be consistent with GATT. The Community will seek to preserve the balance of advantages accorded, while respecting the unity and the identity of the internal market. As far as services are concerned, the Community will make sure that internal progress towards free circulation shall be translated into more free trade at the international level through progress in the Uruguay Round.
On the other hand, the completion of the Common Market, through the combination of economies of scale and increased competition, will improve the structural adjustment capacity of the community, increase its growth performance and thereby improve prospects for world economic growth and international trade. More specifically, we believe that through this challenge and the efforts made through the structural, regional and social funds there will be a further one-point increase in the rate of growth of the Twelve, which will in turn bring about a further increase of 1.2 per cent in third-country exports to the single market of 32u million consumers. In short, the creation of a single European market will help to achieve greater economic liberalization internationally. 
